DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Period for Reply
Applicant has brought to the attention of the Examiner that the office action mailed 5/5/2022 contained errors needing correction. Therefore, the pending claims are Examined on the merits, and the period for reply is reset with the mailing of this action. See interview summary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “plug filter” in claim 26 is unclear as the term does not appear to have a well-defined plain and ordinary meaning and the specification does not provide clarification on the scope or definition of the term. For the purpose of continued examination, the term plug filter will be interpreted as any filter which is capable of being inserted into a receptacle or holder. 
Claims 27-30 are rejected for depending from a claim which is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 6-7, 11, 13, 16-21, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO 2016/058662 A1) in view of Rosenthal et al. (US Patent No. 4,744,785).
Regarding Claims 1, 2, and 47-48, Muller discloses a top for a storage container (housing 1 of the sample preparation container, p. 6, lines 26-27, includes an upper end of the housing 1, p. 7, lines 4-7, Fig. 1) comprising: 
a top body defining the structure of the top and configured to seal an opening of the storage container (housing 1 of the sample preparation container has a housing wall 2 defining an inside space 3, p. 6, lines 26-27; 
upper end wall of housing 1 cooperates with housing wall 2 to enclose the inside space 3, Fig. 1); 
a first opening extending through the top body (sampling port 5, p. 7, lines 3-7, Figs. 1-2); 
a valve mechanism including a septum (as in claim 2) located at least partially within the first opening (sampling port 5 includes a septum 6, p. 7, lines 4-7, Fig. 1), the septum including an aperture therethrough and configured to allow a blunt cannula to pass through the aperture to access the interior of the storage container (Fig. 2 depicts a needle or syringe 8 forming an aperture through septum 6 and barrier wall 7); 
a vent opening extending through the top body (at least one inlet opening 4 to the inside space 3, p. 6, line 31 top. 7, line 2, Fig. 1); but fails to explicitly disclose wherein the storage container is used for plasma; and a hydrophobic membrane located on underside of the top body and covering the vent opening, the hydrophobic membrane configured to allow air to vent through the vent opening during filling of the storage container. 
In regards to wherein the storage container is used for plasma, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use. it meets the claim. In this case, the container of Muller is intended for sampling fluids (p. 6, lines 27-31). and there is no suggestion that the container would not be suitable for plasma. 
Rosenthal teaches a blood container (autotransfusion system for collecting and salvaging blood from a patient's body cavity and for returning it to the patient includes a collection bottle which is detachably connected by an arrangement of ports, abstract) comprising a hydrophobic membrane located on underside of the top body and covering the vent opening (collar 134 is provided with an internally mounted filter to filter the air so as to prevent entry of contaminants to the container during reinfusion; preferably the filter 140 will have a pore size of the order of 0.45 micron and will be a reinforced hydrophobic membrane, col. 7, lines 1-6, Fig. 11), the hydrophobic membrane configured to allow air to vent through the vent opening during filling of the storage container (the venting arrangement includes an elongate vent tube 132 which is attached by a collar 134 to the stopper 30 at the vent port 42, duckbill valve 136 is normally closed but will permit air to flow through the tube 132 into the container and prevent egress of liquid contents (as in claim 48), col. 6, lines 53-64; collar 134 is provided with an internally mounted filter to filter the air, preferably the filter 140 will have a pore size of the order of 0.45 micron and will be a reinforced hydrophobic membrane, col. 7, lines 1-6, Fig. 11 ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller with the teachings of Rosenthal for the purpose of preventing contamination of the contents by filtering the air admitted during venting.
Regarding Claim 6, modified Muller discloses a top for a plasma storage container according to claim 1, wherein the aperture is closed when the blunt cannula is not connected (sampling port 5 includes a septum 6, preferably in the 5 form of a block of pierceable material which has self-sealing properties, p. 7, lines 4-7).
Regarding claim 7, Muller in view of Rosenthal teaches the device of claim 1, Muller further teaches the aperture is configured to allow the cannula (i.e. the piercing end, such as at least a needle) to at least partially enter the aperture after connection of the cannula to the plasma storage container (See at least Fig. 2).
Regarding claim 11, Muller in view of Rosenthal teaches the top for a plasma storage container according to claim 1. Rosenthal also teaches a cannula support structure (at least the upper rim of (5), Fig. 1) extending from a top surface of the top, the cannula support structure defining a channel internal channel bounded by (5)) and interpreted to be fully capable of supporting the cannula when connected to the plasma storage container.  
Regarding 13, Muller in view of Rosenthal teaches the device of claim 1, Muller further teaches the device comprises a cap (10) configured to be connected to the inlet opening, the cap providing a sterile barrier for the inlet opening prior to the connection of the cannula (Fig. 3).  
Regarding Claim 21, modified Muller discloses a top for a plasma storage container according to claim 1, but fails to explicitly disclose wherein the first opening is larger than the vent opening. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first opening larger than the vent opening, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to minimize the vent size to avoid contamination. 
Regarding claims 16-20, Muller in view of Rosenthal teaches the device of claim 1. The proposed device is interpreted to meet all the limitations of claims 18-20 at least because the claims further define said catheter, however the catheter is not required by claim 1. Claim 1 merely requires that the claimed device perform in the claimed manner “upon connection to a catheter”. Since the device is interpreted to be configured to connect to any catheter having a corresponding connector, Muller in view of Rosenthal is interpreted to meet the limitations of the claims.
Regarding claims 33-34, modified Muller discloses a plasma storage container according to claim 1. Rosenthal further teaches the valve mechanism (at least duckbill valve) interpreted to be fully capable of allowing a sample collection container holder for vacutainers to pass through the aperture to access the interior of the plasma container at least because the valve allows passage and can therefore be pierced by an element sized to extend through the opening. 
Regarding claim 35, modified Muller discloses a plasma storage container according to claim 1. Muller further teaches the top comprising at least one stiffening rib (1) on the underside of the top.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO 2016/058662 A1) in view of Rosenthal et al. (US Patent No. 4,744,785), and further in view of Brandenburger et al. (US 2010/0059474).
Regarding claims 3-5, Muller in view of Rosenthal teaches the device of claim 2, but fails to teach the limitations of claim 3. 
Brandenburger et al. teaches a skirt (at least 14) extending from the underside of the top body around the first opening, the septum located (19) and secured within the skirt via a swage connection (19) fits into a grooved area (18), and interpreted to necessarily apply a radially inward force as the elements (14) and (19) are in contact (See Brandenburger Fig. 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Muller with the septum and skirt of Brandenburger since the replacement of one known element for another to achieve a predictable result of sealing the port would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO 2016/058662 A1) in view of Rosenthal et al. (US Patent No. 4,744,785), and further in view of Keilman et al. (US Patent No. 4,568,345) 
Regarding 14, Muller in view of Rosenthal teaches the device of claim 13, but fail to teach that the cap includes a lower portion that extends into the inlet opening when connected to the plasma storage container.  Keilman teaches a container for blood plasma having a plurality of openings, and including a cap (110, 116) for closing a port (104) of one of said openings. The cap (110, 116) includes a lower portion (116) that extends into the inlet opening and a mating portion (outer surface of (116) configured to mate with at least a portion of a channel of a cannula support structure.  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Muller to include the cap with lower portion and mating portion because it has been held that the replacement one known element for another for the same purpose of sealing an opening would have been obvious.

Allowable Subject Matter
Claims 8-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8-10, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, further comprising the locking mechanism as claimed.  
Regarding claim 12, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, further comprising the camming surface and functionality as claimed.

Claims 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 27-30, the prior art of record, individually or in combination, does not teach or fairly suggest a plasma storage container comprising a plug filter, wherein the plug is configured to seal the vent upon exposure to water as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781